The respondent moved for a rehearing, but no argument in support of the motion was filed within the time allowed by the rule. The appellant then moved to dismiss the motion for a rehearing.
Cole, J.
The rule in regard to rehearing provides that if the arguments in support of the motion are not served and submitted to the court within twenty days after filing the motion, the motion shall be deemed waived. 21 Wis., Appendix B. In this case, the motion for a rehearing, by this rule, failed for want of prosecution. The motion, therefore, to dismiss the motion for a rehearing, was unnecessary. It is for this reason that the present motion is denied.
By the Court. — Motion to dismiss denied.